DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/28/2021, 08/02/2021, 09/14/2021, 07/07/2022 and 07/15/2022 have been placed in the record and considered by the examiner.

Claim Objections
Claims 1-18 are objected to because of the following informalities: 
in the last two limitations of claims 1, 7 and 13, “second local L1 sync” should be changed to –local L1 sync—because the claims to do not recite a “first” local L1 sync; and
in claim 6, “while the proxy master and the proxy master perform passive . . .” should be changed to --while the proxy master and the proxy slave perform passive . . .--.
	Claims 2-5, 8-12 and 14-18 are objected to based on depending from claims 1, 7 and 13, respectively. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 7, 9, 13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15 and 8 of U.S. Patent No. 11,343,781 (hereinafter “Anand  ‘781”) in view of Ericsson AB, Huawei Technologies Co. Ltd, NEC Corporation and Nokia, “Common Public Radio Interface:  eCPRI Interface Specification,” eCPRI Specification V2.0 (2019-05-10), 109 pages (hereinafter “Ericsson”). 
Claim 1 of Anand ‘781, which is representative of claims 7 and 13, recites in a fronthaul network environment comprising a radio equipment controller connected to a proxy slave, a proxy master connected to a radio equipment, and a fronthaul Ethernet network connecting the proxy master and the proxy slave, a method for establishing a Common Public Radio Interface (CPRI) link between the radio equipment controller and the radio equipment over the fronthaul Ethernet network, the method comprising: receiving, at the proxy master from the proxy slave over the fronthaul Ethernet network, a message to trigger initiation of a Common Public Radio Interface (CPRI) Layer 1 (L1) link auto- negotiation with a radio equipment, wherein the received message identifies one or more link bit rates to be used in the L1 link auto-negotiation; initiating, by the proxy master, CPRI Li link auto-negotiation with the radio equipment by transmitting a CPRI bit stream to the radio equipment at a first link bit rate; and attempting to receive a CPRI bit stream from the radio equipment at the first link bit rate; upon receiving a CPRI bit stream at the proxy master from the radio equipment at a frame-aligned link bit rate, sending a message over the fronthaul Ethernet network to the proxy slave, wherein the sent message identifies the frame-aligned link bit rate; wherein the sent message is further operative to cause the proxy slave to attempt a second local L1 sync between the proxy slave and the radio equipment controller by transmitting a CPRI stream to the radio equipment controller at the frame-aligned link bit rate; and upon completion of the second local L1 sync, establishing a CPRI link between the radio equipment controller and the radio equipment using the frame-aligned link bit rate.  
Claim 1 of Anand ‘781 lacks "if frame alignment is not achieved, repeating by the proxy master the transmitting and attempting steps at one or more additional link bit rates until achieving frame alignment of a CPRI bit stream received from the radio equipment.”  
Ericsson, cited in Applicant’s IDS filed on 07/28/2021,  teaches “if frame alignment is not achieved, repeating by the proxy master the transmitting and attempting steps at one or more additional link bit rates until achieving frame alignment of a CPRI bit stream received from the radio equipment.”  See page 91, Section 8.7.3.3.2, lines 16-19.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the CPRI Layer 1 link auto-negotiation operations to establish a CPRI link between a radio equipment controller and a radio equipment of the fronthaul network in claims 1, 7 and 13 to achieve frame alignment of a CPRI bit stream received from the radio equipment as taught by Ericsson.  One would have been motivated to do so in order to ensure that the radio equipment controller and the radio equipment are synchronized to reduce latency and improve communication quality between them.
Dependent claim 3 is rejected over claim 1 of Anand ‘781.  Dependent claim 9 is rejected over claim 15 of Anand ‘781.  Dependent claim 15 is rejected over claim 8 of Anand ‘781.
Although claims 1, 7 and 13 of the instant application are not identical to claims 1, 8 and 15 of Anand ‘781, they are not patentably distinct because they are equivalent in substance.  See comparison chart below.  

Instant Application
Anand ‘342 application
1. In a fronthaul network environment comprising a radio equipment controller connected to a proxy slave, a proxy master connected to a radio equipment, and a fronthaul Ethernet network connecting the proxy master and the proxy slave, a method for establishing a Common Public Radio Interface (CPRI) link between the radio equipment controller and the radio equipment over the fronthaul Ethernet network, the method comprising: 



receiving, at the proxy master from the proxy slave over the fronthaul Ethernet network, a message to trigger initiation of a Common Public Radio Interface (CPRI) Layer 1 (L1) link auto- negotiation with a radio equipment, wherein the received message identifies one or more link bit rates to be used in the L1 link auto-negotiation; 





initiating, by the proxy master, CPRI Li link auto-negotiation with the radio equipment by transmitting a CPRI bit stream to the radio equipment at a first link bit rate; and 


attempting to receive a CPRI bit stream from the radio equipment at the first link bit rate; 




if frame alignment is not achieved, repeating by the proxy master the transmitting and attempting steps at one or more additional link bit rates until achieving frame alignment of a CPRI bit stream received from the radio equipment; 

upon receiving a CPRI bit stream at the proxy master from the radio equipment at a frame-aligned link bit rate, sending a message over the fronthaul Ethernet network to the proxy slave, wherein the sent message identifies the frame-aligned link bit rate; 


wherein the sent message is further operative to cause the proxy slave to attempt a second local L1 sync between the proxy slave and the radio equipment controller by transmitting a CPRI stream to the radio equipment controller at the frame-aligned link bit rate; and 



upon completion of the second local L1 sync, establishing a CPRI link between the radio equipment controller and the radio equipment using the frame-aligned link bit rate.
1. A method comprising:  performing, for one or more Common Public Radio Interface (CPRI) link bit rates of a plurality of CPRI link bit rates configured for a fronthaul network, CPRI Layer 1 link auto-negotiation operations to establish a CPRI link between a radio equipment controller and a radio equipment of the fronthaul network . . . achieving, by a proxy slave, a hyper frame number synchronization with the radio equipment controller . . . transmitting, by the proxy master, the first CPRI bit stream to the radio equipment)


. . . communicating the first CPRI bit stream and the CPRI link bit rate from the proxy slave to a proxy master via at least one Radio over Ethernet (RoE) frame, wherein the CPRI link bit rate is indicated in a header of the at least one RoE frame . . . ; transmitting, by the proxy master, the first CPRI bit stream to the radio equipment at the CPRI link bit rate and the radio equipment attempting to achieve a hyper frame number synchronization with the first CPRI bit stream


. . . transmitting, by the proxy master, the first CPRI bit stream to the radio equipment at the CPRI link bit rate . . .



. . . upon the radio equipment achieving the hyper frame number synchronization, the radio equipment communicating a second CPRI bit stream to the proxy master at the CPRI link bit rate. . .   







. . . upon the proxy master achieving a hyper frame number synchronization with the radio equipment for the second CPRI bit stream transmitted by the radio equipment at the CPRI link bit rate, communicating the second CPRI bit stream from the proxy master to the proxy slave . . .

. . . transmitting, by the proxy slave, the second CPRI bit stream to the radio equipment controller . . . the radio equipment controller achieves a hyper frame number synchronization for the second CPRI bit stream transmitted by the proxy slave at a particular CPRI link bit rate . . . 



. . . wherein the CPRI Layer 1 link auto-negotiation operations are completed and the CPRI link is established between the radio equipment controller and the radio equipment when the radio equipment controller achieves a hyper frame number synchronization . . . at a particular CPRI link bit rate.
3. The method of claim 1, wherein the establishing the CPRI link comprises transmitting Radio over Ethernet (RoE) frames between the proxy master and the proxy slave.
1. . . . communicating the first CPRI bit stream . . .  from the proxy slave to a proxy master via at least one Radio over Ethernet (RoE) frame . . .
7.  A proxy master system for use in a fronthaul network environment comprising a radio equipment controller connected to a proxy slave, the proxy master system connected to a radio equipment, and a fronthaul Ethernet network connecting the proxy master system and the proxy slave, and for establishing a Common Public Radio Interface (CPRI) link between the radio equipment controller and the radio equipment over the fronthaul Ethernet network; 







the proxy master system comprising at least one memory element for storing data; and 

at least one processor for executing instructions associated with the data, wherein executing the instructions causes the proxy master system to perform operations, comprising:

receiving, from the proxy slave over the fronthaul Ethernet network, a message to trigger initiation of a Common Public Radio Interface (CPRI) Layer 1 (L1) link auto-negotiation with a radio equipment, wherein the received message identifies one or more link bit rates to be used in the L1 link auto-negotiation;






initiating, by the proxy master system, CPRI L1 link auto-negotiation with the radio equipment by transmitting a CPRI bit stream to the radio equipment at a first link bit rate; and 

attempting to receive a CPRI bit stream from the radio equipment at the first link bit rate;




if frame alignment is not achieved, repeating the transmitting and attempting steps at one or more additional link bit rates until achieving frame alignment of a CPRI bit stream received from the radio equipment; 

upon receiving a CPRI bit stream at the proxy master system from the radio equipment at a frame-aligned link bit rate, sending a message over the fronthaul Ethernet network to the proxy slave, wherein the sent message identifies the frame-aligned link bit rate; 



wherein the sent message is further operative to cause the proxy slave to attempt a second local L1 sync between the proxy slave and the radio equipment controller by transmitting a CPRI stream to the radio equipment controller at the frame-aligned link bit rate; and 



responsive to completion of the second local L1 sync, establishing a CPRI link between the radio equipment controller and the radio equipment using the frame-aligned link bit rate.


15.  A system comprising: . . . 
performing, for one or more Common Public Radio Interface (CPRI) link bit rates of a plurality of CPRI link bit rates configured for a fronthaul network, CPRI Layer 1 link auto-negotiation operations to establish a CPRI link between a radio equipment controller and a radio equipment of the fronthaul network, the CPRI Layer 1 link auto-negotiation operations comprising: . . . achieving, by a proxy slave number synchronization with the radio equipment controller . . . transmitting, by the proxy master, the first CPRI bit stream to the radio equipment


a plurality of memory elements for storing data; and


a plurality of processors for executing instructions associated with the data, wherein executing the instructions causes the system to perform operations, comprising:

. . . communicating the first CPRI bit stream and the CPRI link bit rate from the proxy slave to a proxy master via at least one Radio over Ethernet (RoE) frame, wherein the CPRI link bit rate is indicated in a header of the at least one RoE frame . . . ; transmitting, by the proxy master, the first CPRI bit stream to the radio equipment at the CPRI link bit rate and the radio equipment attempting to achieve a hyper frame number synchronization with the first CPRI bit stream


. . . transmitting, by the proxy master, the first CPRI bit stream to the radio equipment at the CPRI link bit rate . . .


. . . upon the radio equipment achieving the hyper frame number synchronization, the radio equipment communicating a second CPRI bit stream to the proxy master at the CPRI link bit rate. . . 







 . . . upon the proxy master achieving a hyper frame number synchronization with the radio equipment for the second CPRI bit stream transmitted by the radio equipment at the CPRI link bit rate, communicating the second CPRI bit stream from the proxy master to the proxy slave . . .
 
. . . transmitting, by the proxy slave, the second CPRI bit stream to the radio equipment controller . . . the radio equipment controller achieves a hyper frame number synchronization for the second CPRI bit stream transmitted by the proxy slave at a particular CPRI link bit rate . . . 



. . . wherein the CPRI Layer 1 link auto-negotiation operations are completed and the CPRI link is established between the radio equipment controller and the radio equipment when the radio equipment controller achieves a hyper frame number synchronization . . . at a particular CPRI link bit rate.

9. The proxy master system of claim 7, wherein the establishing the CPRI link comprises transmitting Radio over Ethernet (RoE) frames between the proxy master system and the proxy slave.
15. A system comprising . . . communicating the first CPRI bit stream . . .  from the proxy slave to a proxy master via at least one Radio over Ethernet (RoE) frame . . . 
13. One or more non-transitory computer-readable storage media encoded with instructions for a proxy master in a fronthaul network environment comprising a radio equipment controller connected to a proxy slave, the proxy master connected to a radio equipment, and a fronthaul Ethernet network connecting the proxy master and the proxy slave, and for establishing a Common Public Radio Interface (CPRI) link between the radio equipment controller and the radio equipment over the fronthaul Ethernet network; the instructions, when executed by a processor, cause the processor to perform operations comprising: 






receiving, at the proxy master from the proxy slave over the fronthaul Ethernet network, a message to trigger initiation of a Common Public Radio Interface (CPRI) Layer 1 (L1) link auto- negotiation with a radio equipment, wherein the received message identifies one or more link bit rates to be used in the L1 link auto-negotiation;





initiating, by the proxy master, CPRI Li link auto-negotiation with the radio equipment by transmitting a CPRI bit stream to the radio equipment at a first link bit rate; and 

attempting to receive a CPRI bit stream from the radio equipment at the first link bit rate; 





if frame alignment is not achieved, repeating the transmitting and attempting steps at one or more additional link bit rates until achieving frame alignment of a CPRI bit stream received from the radio equipment; 

upon receiving a CPRI bit stream at the proxy master from the radio equipment at a frame-aligned link bit rate, sending a message over the fronthaul Ethernet network to the proxy slave, wherein the sent message identifies the frame-aligned link bit rate;



wherein the sent message is further operative to cause the proxy slave to attempt a second local L1 sync between the proxy slave and the radio equipment controller by transmitting a CPRI stream to the radio equipment controller at the frame-aligned link bit rate; and


responsive to completion of the second local L1 sync, establishing a CPRI link between the radio equipment controller and the radio equipment using the frame-aligned link bit rate.
8. A plurality of non-transitory computer readable storage media encoded with instructions that, when executed by a plurality of processors, cause the plurality of processors to perform operations, comprising:  performing, for one or more Common Public Radio Interface (CPRI) link bit rates of a plurality of CPRI link bit rates configured for a fronthaul network, CPRI Layer 1 link auto-negotiation operations to establish a CPRI link between a radio equipment controller and a radio equipment of the fronthaul network, the CPRI Layer 1 link auto-negotiation operations comprising:. . . achieving, by a proxy slave, a hyper frame number synchronization with the radio equipment controller . . . transmitting, by the proxy master, the first CPRI bit stream to the radio equipment . . .


. . . communicating the first CPRI bit stream and the CPRI link bit rate from the proxy slave to a proxy master via at least one Radio over Ethernet (RoE) frame, wherein the CPRI link bit rate is indicated in a header of the at least one RoE frame . . .; transmitting, by the proxy master, the first CPRI bit stream to the radio equipment at the CPRI link bit rate and the radio equipment attempting to achieve a hyper frame number synchronization with the first CPRI bit stream;


. . . transmitting, by the proxy master, the first CPRI bit stream to the radio equipment at the CPRI link bit rate . . .


. . . upon the radio equipment achieving the hyper frame number synchronization, the radio equipment communicating a second CPRI bit stream to the proxy master at the CPRI link bit rate. . .








. . . upon the proxy master achieving a hyper frame number synchronization with the radio equipment for the second CPRI bit stream transmitted by the radio equipment at the CPRI link bit rate, communicating the second CPRI bit stream from the proxy master to the proxy slave . . .


. . . transmitting, by the proxy slave, the second CPRI bit stream to the radio equipment controller . . . the radio equipment controller achieves a hyper frame number synchronization for the second CPRI bit stream transmitted by the proxy slave at a particular CPRI link bit rate . . .


. . wherein the CPRI Layer 1 link auto-negotiation operations are completed and the CPRI link is established between the radio equipment controller and the radio equipment when the radio equipment controller achieves a hyper frame number synchronization . . . at a particular CPRI link bit rate.
15. The computer-readable storage media of claim 13, wherein the establishing the CPRI link comprises transmitting Radio over Ethernet (RoE) frames between the proxy master and the proxy slave.
8. . . . communicating the first CPRI bit stream and the CPRI link bit rate from the proxy slave to a proxy master via at least one Radio over Ethernet (RoE) frame . . .



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 1, 7 and 13 recite “wherein the received message identifies one or more link bit rates to be used in the L1 link auto-negotiation” and “if frame alignment is not achieved, repeating by the proxy master the transmitting and attempting steps at one or more additional link bit rates until achieving frame alignment of a CPRI bit stream received from the radio equipment.”  These recitations are inconsistent.  The proxy master cannot repeat the transmitting and attempting steps at one or more additional link bit rates if the message received by the proxy master includes only one link bit rate to be used in the L1 link auto-negotiation.  In order to cure the 112(b) rejection, the Examiner recommends amending claims 1, 7 and 13 to recite that the received message identifies a plurality of link bit rates to be used in the L1 link auto-negotiation, that the operations include determining whether frame alignment is achieved, and when frame alignment is not achieved repeating by the proxy master the transmitting and attempting steps at one or more additional link bit rates until achieving frame alignment of a CPRI bit stream received from the radio equipment.
	Claims 2-6, 8-12 and 14-18 are rejected under § 112(b) based on depending from claims 1, 7 and 13, respectively.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US Patent No. 8,050,296 B2 (Osterling) – discloses Radio equipment (RE) based synchronization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413